Title: The American Commissioners to the Baron de Rullecourt, 10 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Rullecourt, Phillipe-Charles-Félix Macquart, baron de


This letter of appointment is the only dated record of one of the most bizarre schemes to which the commissioners ever lent themselves. A considerable amount of material about the plan is extant among Franklin’s papers in the American Philosophical Society: two letters from the Baron to the commissioners, a proposed agreement between him and Franklin, and a memorandum to the Doctor from some one who identifies himself merely as “L.B.” These documents are undated, but with one exception were undoubtedly written before the present letter. They are all related to that letter, even though we do not know precisely how, and for that reason we summarize them here.
What appears to be the earliest is a note from Rullecourt to the commissioners, to enclose a letter to them from the abbé Baudeau which they should answer promptly; a messenger will await their response at eight the next morning. The enclosed letter cannot be identified with certainty but was, we are inclined to believe, the memorandum mentioned above, entitled “Developpement de deux idées capitales communiquées au venerable docteur franklin par son serviteur et ami L.B.”The first idea is that an American embassy be established in Switzerland, with the writer as its secretary. The second, already explained to Dubourg, is for a Mediterranean campaign: an ostensible commercial company based on Monaco, and using its flag, will collect ships and, with the secret consent of the King of the Two Sicilies, occupy and fortify the island of Lampedusa; the ships will scatter through the Mediterranean, and on a given date raise American colors and attack British commerce. The function of Lampedusa, and its garrison under Rullecourt’s command, will be to protect the privateers once they have disposed of their prizes.
The proposed agreement between Franklin and Rullecourt appears to be somewhat later, for the base has shifted: Lampedusa, between Malta and Tunisia, has given place to the deserted Zaffarin Islands off the coast of Morocco. The Baron will hold them as governor for the United Colonies, and as soon as they are fortified will sail under the American flag against enemy commerce; he will have colonel’s rank and will commission his own officers. His command will be at least five hundred men, with the same pay and maintenance as in the British army. Proceeds from prizes will be divided, part to defray the cost of the military establishment, part for the company providing the ships, and part for the soldiers and crews. Franklin will supply as far as possible sailors, supplies, etc., and Rullecourt will furnish the initial funds. Congress will ratify the agreement at the earliest feasible moment.
Rullecourt’s second undated letter to the commissioners, probably written some weeks after the present letter of appointment, indicates that the secret was no longer between him and them. He had broached the scheme (if indeed it was the same one) to the man who could best ensure its success, M. “de Beaum . . .” Beaumarchais, to whom he presumably referred, had given a Delphic response: he would not meddle in the business but, if the commissioners asked him about it, would know what to reply. As for the rumor about Lord Stormont, Rullecourt added, it was doubtless false; in any case the suspicions of the British Ambassador would not outlast the Baron’s departure.There the story ends.The newly enlisted American “Cheif of a Corps” remained in France, and the Zaffarin Islands remained deserted.
 
Sir,
Paris Jany. 10th. 1777
In the name and by the authority of the Congress of the United States of America, we take you into their service, as Cheif of a Corps, which you are to command, agreable to your plan, upon the deserted Zafarimes Islands.
We authorize you, as Commander in Cheif, to fortify and defend, the said Islands. And as we agree to your request to naturalize you and the officers of your Corps, you are allowed to carry the colours of the thirteen United States of America, and under them to combat their Enemies. Wishing you health and success, We are, Sir, Your sincere Friends
Signd. B. FranklinSilas DeanArthur Lee
To the Baron de Rullecourt Colonel of Infantry &c. &c.
